DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (EP 2541275).
	With respect to claim 1, Takashi et al. teach a pixel structure for a semiconductor imaging device, comprising (see figs. 1-19, particularly fig. 3 and associated text): 
a photodetector PD (para 0034) in a semiconductor material S, 
a first transfer gate TX1 between the photodetector and a first diffusion region Cfd1 in the semiconductor material, 
a second transfer gate TX2 between the photodetector and a second diffusion region Cfd2 in the semiconductor material, 
a capacitor C1 connected between the first diffusion region and the second diffusion region, 
a first switch 1r connected between the first diffusion region and a first reference voltage Vr, and 
a second switch 2r connected between the second diffusion region and a second reference voltage Vr.
With respect to claim 4, Takashi et al. teach the first reference voltage and the second reference voltage are equal. See para 0035.
the first reference voltage and the second reference voltage are equal to a supply voltage. See para 0035.
With respect to claim 6, Takashi et al. teach the first reference voltage or the second reference voltage is connected to a supply voltage. See para 0035.
With respect to claim 9, Takashi et al. teach a two-dimensional array of pixel structures.
With respect to claim 10, Takashi et al. teach a light source synchronized to the image sensor device, the light source being configured to be active when the signal is acquired on the first diffusion region  and not active when the signal is acquired on the second diffusion region, or vice versa. See fig. 12, LED, TX1, TX2 and para 0048.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (EP 2541275) as applied to claims 1, 4-6, and 9-10 above, and further in view of Jacob (US pub 20180331137).
	With respect to claim 2, Takashi et al. fail to teach the photodetector is a pinned photodiode.
	Jacob teaches pixel sensor in which a pinned photodiode is used as a photodetector. See para 0037.
ordinary skill in the art of making semiconductor devices to incorporate the teaching of Jacob into the device of Takashi et al. to achieve improved linearity of pixel response and improved radiation hardness. See para 0037.
With respect to claim 11, Takashi et al. fail to teach the light source is configured to project a pattern or sequence of patterns on a scene to be imaged.  
However, the use of light source for project sequence of patterns is well-known in semiconductor art.



Allowable Subject Matter
Claims 3, 7-8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814